COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  IN RE:
                                                  §
  DOLORES NARVAEZ, LUIS                                         No. 08-19-00133-CV
  NARVAEZ, EDUARDO VELARDE,                       §
  JOSE JUAN VELARDE, JULIETA                               AN ORIGINAL PROCEEDING
  DURAN, LUZ MAGDALENA                            §
  ESCOBAR, and JOSE ANTONIO                                       IN MANDAMUS
  VELARDE JUAREZ,                                 §

  Relators.                                       §


                                       JUDGMENT

       The Court has considered this cause on the Relators’ motion to dismiss with prejudice, and

concludes the motion should be granted and this appeal should be dismissed, in accordance with

the opinion of this Court. We therefore dismiss with prejudice the appeal. We further order costs

are assessed against the party that incurred them, and this decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 9TH DAY OF APRIL, 2020.

                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.